DETAILED ACTION
Applicant: SOLHEIM, Fredrick S.
Assignee: N/A
Attorney: Harold BURDICK (Reg. No.: 32,725)
Filing: Amendment filed 24 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 and 17-20 are currently pending before the Office, claims 5-7, 9, and 11 were previously indicated allowable and limitations from those claims have been incorporated into the independent claims 1 & 8, claim 16 has been cancelled, and claims 1-3, 5-8, 11, and 13-20 have been amended to make them definite and to fix minor informalities.

Response to Arguments
Applicant’s arguments, see Pages 12-13, filed 24 May 2022, with respect to formality objections, §112(b) rejections, & prior art rejections have been fully considered and are persuasive in that the suggested amendments have been made and the previously indicated allowable subject matter has been incorporated into the independent claims.  The objections of the Specification & claims have been withdrawn, and the rejections of the claims have been withdrawn.  

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Solheim – which discloses a method for remote measurement of sea surface and tropospheric boundary layers (Solheim: Fig. 1; ¶17) including a multi-pixel imager (10; ¶90) which determines thermal boundary layers (¶¶67-68) from ocean going vessels (Fig. 1; ¶10).  However, Solheim fails to disclose determining downwelling infrared flux to correct calculation of true sea surface temperature, and it fails to disclose capturing a time series of pitch and roll angles from an inertial measurement unit.  

    PNG
    media_image1.png
    474
    880
    media_image1.png
    Greyscale

Gillespie et al. – which discloses a method for remote measurement of sea surface temperature (Gillespie et al.: Abstract) including determining thermal infrared radiance from surfaces (Fig. 1 radiance L’) and downwelling sky irradiance (Fig. 1 irradiance S↓) to provide a corrected sea surface temperature (Pgs. 8-9) from a satellite (Abstract).  However, Gillespie et al. fails to disclose sorting blackbody thermal values of the pixels, and it fails to disclose capturing a time series of pitch and roll angles from an inertial measurement unit.  

    PNG
    media_image2.png
    430
    691
    media_image2.png
    Greyscale


Zou et al. – which discloses unmanned aerial vehicle remote sensing of sea water temperature (Zou et al.: Figs. 2-3; Abstract) utilizing an infrared thermal imaging device (Pg. 4 – an infrared thermal imaging device) and a high fixing precision dual axis inclinometer (Pg. 5 – high fixing precision dual axis inclinometer) to capture real time IR thermal imaging instrument pitch and roll of each moment (Pg. 5) and performing a linear regression for atmospheric correction of aerial photographing infrared temperature values (Pg. 6).  However, Zou et al. fails to disclose sorting blackbody thermal values of the pixels, and it fails to disclose determining incidence and reflected angles from a selected warmest pixel.

    PNG
    media_image3.png
    278
    806
    media_image3.png
    Greyscale

Stacey (US Pat. 4,499,470) – which discloses measuring sea surface (Fig. 1 sea 12) temperatures using a satellite (10) equipped with a wideband passive multichannel infrared receiver (20; C.1:L.16-20) and an antenna (15) directed downwardly at a nadir incremental area (C.3:L6-21).  

    PNG
    media_image4.png
    514
    487
    media_image4.png
    Greyscale

However, Stacey fails to disclose capturing a time series of pitch and roll angles from an inertial measurement unit, it fails to disclose applying Fourier transform to the time series and inspecting the dc component of the Fourier transform, and it fails to disclose sorting the blackbody thermal values of the pixels from warmest to coolest and determining correct sea surface temperatures by determining downwelling infrared flux.
Furthermore, there isn’t any teaching or motivation in the prior art for a method for remote measurement of sea surface temperature (claim 1) including the steps of: capturing a time series of pitch and roll angles from an inertial measurement unit (Fig. 16), applying Fourier transform to the time series and inspecting the dc component of the Fourier transform (Fig. 16), capturing a multi-pixel image of a small area of sea surface, sorting the blackbody thermal values of the pixels from warmest to coolest, determining correct sea surface temperatures by determining downwelling infrared flux (37) and at the incidence angle (43), in combination with the other claimed elements.  Claims 2-7 are allowed based on dependency.

    PNG
    media_image5.png
    718
    1208
    media_image5.png
    Greyscale

Regarding claim 8, the closest prior art references are: 
Solheim – which discloses a method for remote measurement of sea surface and tropospheric boundary layers (Solheim: Fig. 1; ¶17) including a multi-pixel imager (10; ¶90) which determines thermal boundary layers (¶¶67-68) from ocean going vessels (Fig. 1; ¶10).  However, Solheim fails to disclose determining downwelling infrared flux to correct calculation of true sea surface temperature, and it fails to disclose wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface since it discloses capturing both the sea surface and the tropospheric boundary layers in the sky.  

    PNG
    media_image1.png
    474
    880
    media_image1.png
    Greyscale

Gillespie et al. – which discloses a method for remote measurement of sea surface temperature (Gillespie et al.: Abstract) including determining thermal infrared radiance from surfaces (Fig. 1 radiance L’) and downwelling sky irradiance (Fig. 1 irradiance S↓) to provide a corrected sea surface temperature (Pgs. 8-9) from a satellite (Abstract).  However, Gillespie et al. fails to disclose capturing a plurality of pixels to express thermal blackbody temperatures of each of the pixels, and it fails disclose wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface since it discloses capturing sea surface temperatures from outer space using a satellite.  

    PNG
    media_image2.png
    430
    691
    media_image2.png
    Greyscale

Zou et al. (CN 108364264 A) – which discloses unmanned aerial vehicle remote sensing of sea water temperature (Zou et al.: Figs. 2-3; Abstract) utilizing an infrared thermal imaging device (Pg. 4 – an infrared thermal imaging device) and a high fixing precision dual axis inclinometer (Pg. 5 – high fixing precision dual axis inclinometer) to capture real time IR thermal imaging instrument pitch and roll of each moment (Pg. 5) and performing a linear regression for atmospheric correction of aerial photographing infrared temperature values (Pg. 6).  However, Zou et al. fails to disclose capturing a plurality of pixels to express thermal blackbody temperatures of each of the pixels, it fails to disclose utilizing angle of a viewed wave surface and an angle of the reflected sky flux in each pixel at the processor, and it fails to disclose wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface since it discloses capturing sea surface temperatures from an unmanned aerial vehicle.

    PNG
    media_image3.png
    278
    806
    media_image3.png
    Greyscale

Stacey (US Pat. 4,499,470) – which discloses measuring sea surface (Fig. 1 sea 12) temperatures using a satellite (10) equipped with a wideband passive multichannel infrared receiver (20; C.1:L.16-20) and an antenna (15) directed downwardly at a nadir incremental area (C.3:L6-21).  

    PNG
    media_image4.png
    514
    487
    media_image4.png
    Greyscale

However, Stacey fails to disclose measurement of sea surface skin physical temperature, it fails to disclose determining correct sea surface skin temperatures by separating the values of emitted flux, and it fails to disclose wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface.
Furthermore, there isn’t any teaching or motivation in the prior art for a method for highly accurate measurement of physical temperature of sea surface skin (claim 8) including the steps of: calibrating a passive noncontact infrared thermal 8 to 14 micron band multi-pixel camera to express thermal blackbody temperature of each pixel, determining correct sea surface skin temperatures by separating the values of emitted flux (43) from the first several microns of the sea surface skin and values of the variable flux from sky reflected (37) from the wave surface angles, and wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface, in combination with the other claimed elements.  Claims 9-15 and 17-20 are allowed based on dependency. 

    PNG
    media_image6.png
    636
    740
    media_image6.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884